 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MUHAMMAD TAHSEEN AFZAL,                            No. 2:20-cv-1614 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    WENDY KAY,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 14, 2021, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 13. Petitioner has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed May 14, 2021, ECF No. 13, are adopted in
 5   full;
 6           2. The petition is dismissed for failure to state a cognizable claim for the reason set forth
 7   in the February 19, 2021 Screening Order (ECF No. 10). See L.R. 110; Fed. R. Civ. P. 41(b);
 8   Rule 4, 28 U.S.C. foll. § 2254;
 9           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253; and
11           4. The Clerk’s Office is directed to close this case.
12   DATED: July 6, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
